Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This communication in response to claims filed on 08/20/21.
Claims 1-20 are presented for examination.


Information Disclosure Statement’s
4.	The information disclosure statement(s) submitted on 08/17/22, 06/08/22, 02/09/22 & 10/13/21 have being considered by the examiner and made of record in the application file. 

Priority
5.	Applicant claim for benefit of provisional application No 62/521,958 filed June 19, 2018 the priority date under 35 U.S.C. 120 is acknowledged.

Drawings
6.	The drawings filed on 08/20/21 are accepted by the examiner.

Specification Objections
7.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggested to change the title to “INTELIGENT RADIO BAND RECONFIGURATION TO IMPROVE ROAMING OF MOBILE TERMINALS FROM ONE ACCESS POINT TO ANOTHER”
Appropriate correction is required. See MPEP § 608.01(b).
Claim Objections 
8.	Claim 1 is objected to because of the following informalities:  
9.	Claim 1 recites “a method comprising” in the preamble.
	Thus, the preamble fail to identify “who”, “where”, or “which component” is performing the method claim.
	The body recite: determining …; and inhibiting transmission.
When considering individual step or as a whole, one cannot identify “who”, “where”, or “which component(s)” is/are performing “a method”.
Thus, for clarity, it is suggested to insert, at least in the preamble, “who”, “where”, or “which component(s)” is performing “a method”.

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
11.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of Wang et al. (U.S. Patent No. 11, 129, 027 B2).
 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the second application are drawn to the "same invention" as the first application or patent.
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the "same invention" as the first application or patent.
Regarding to claim 1: Wang discloses a method comprising: for each of a plurality of access points (APs) in a wireless network, in response to determining that one or more signal strength measurements between the AP and one or more other APs of the plurality of APs satisfies a signal strength threshold, identifying, by a processor, each of the one or more other APs as a strong neighbor AP; and inhibiting transmission, by the processor, by at least one AP of the plurality of APs having more than a threshold number of strong neighbor APs (See Claim 1).
Regarding to claim 2: Wang discloses a method, wherein the processor is a processor of an automated network management system communicatively coupled to receive service related information from and send configuration information to the plurality of APs in the wireless network (See Claim 2).
Regarding to claim 3: Wang discloses a method, wherein determining that one or more signal strength measurements between the AP and one or more other APs of the plurality of APs satisfies a signal strength threshold comprises: determining measured signal strengths in both directions between the AP and the one or more other APs of the plurality of APs satisfy the signal strength threshold (Claim 3).
Regarding to claim 4: Wang discloses a method, wherein the at least one AP of the plurality of APs is a first AP, the method further comprising: inhibiting transmission, by the processor, by a second AP of the plurality of APs having more than the threshold number of strong neighbor APs after inhibiting transmission by the first AP of the plurality of APs (Claim 4).
Regarding to claim 5: Wang discloses a method, wherein inhibiting transmission by the at least one AP of the plurality of APs comprises shutting down a transmitter of the at least one AP of the plurality of APs (Claim 3).
Regarding to claim 6: Wang discloses a method, wherein inhibiting transmission by the at least one AP of the plurality of APs comprises adjusting a transmission power of the at least one AP of the plurality of APs (Claim 5).
Regarding to claim 7: Wang discloses a method, further comprising: adjusting a power level of at least one remaining AP of the plurality APs after inhibiting transmission by the at least one AP of the plurality of APs having more than a threshold number of strong neighbor APs (Claim 6).
Regarding to claim 8: Wang discloses a method, further comprising iteratively inhibiting transmission by one or more APs having more than the threshold number of strong neighbor APs until no AP of the plurality of APs has more than the threshold number of strong neighbor APs (Claim 6).
Regarding to claim 9: Wang discloses a method, further comprising: monitoring one or more wireless network performance parameters between each iterative inhibiting of transmission; comparing the one or more wireless network performance parameters of a first iteration to one or more wireless network performance parameters of a subsequent iteration; and resuming transmission of a previously inhibited AP in response to the comparison.
Regarding to claim 10: Wang discloses a system comprising: hardware processing circuitry; one or more hardware memories storing instructions that when executed configure the hardware processing circuitry to perform operations comprising: for each of a plurality of access points (APs) in a wireless network, in response to determining that one or more signal strength measurements between the AP and one or more other APs of the plurality of APs satisfies a signal strength threshold, identifying each of the one or more other APs as a strong neighbor AP; and inhibiting transmission by at least one AP of the plurality of APs having more than a threshold number of strong neighbor APs (Claim 9).
Regarding to claim 11: Wang discloses a method, wherein the hardware processing circuitry includes a processor of an automated network management system communicatively coupled to receive service related information from and send configuration information to the plurality of APs in the wireless network.
Regarding to claim 12: Wang discloses a method,  wherein determining that one or more signal strength measurements between the AP and one or more other APs of the plurality of APs satisfies a signal strength threshold comprises: determining measured signal strengths in both directions between the AP and the one or more other APs of the plurality of APs satisfy the signal strength threshold (Claim 9).
Regarding to claim 13: Wang discloses a method, wherein the at least one AP of the plurality of APs is a first AP, and wherein the one or more hardware memories further include instructions that when executed configure the hardware processing circuitry to perform operations comprising: inhibiting transmission by a second AP of the plurality of APs having more than the threshold number of strong neighbor APs after inhibiting transmission by the first AP of the plurality of APs (Claim 9).
Regarding to claim 14: Wang discloses a method, wherein inhibiting transmission by the at least one AP of the plurality of APs comprises shutting down a transmitter of the at least one AP of the plurality of APs (Claim 11).
Regarding to claim 15: Wang discloses a method, wherein inhibiting transmission by the at least one AP of the plurality of APs comprises adjusting a transmission power of the at least one AP of the plurality of APs (Claim 13).
Regarding to claim 16: Wang discloses a method, wherein the one or more hardware memories further include instructions that when executed configure the hardware processing circuitry to perform operations comprising: adjusting a power level of at least one remaining AP of the plurality APs after inhibiting transmission by the at least one AP of the plurality of APs having more than a threshold number of strong neighbor APs (Claim 9).
Regarding to claim 17: Wang discloses a method, wherein the one or more hardware memories further include instructions that when executed configure the hardware processing circuitry to perform operations comprising: iteratively inhibiting transmission by one or more APs having more than the threshold number of strong neighbor APs until no AP of the plurality of APs has more than the threshold number of strong neighbor APs (Claim 9).
Regarding to claim 18: Wang discloses a method, wherein the one or more hardware memories further include instructions that when executed configure the hardware processing circuitry to perform operations comprising: monitoring one or more wireless network performance parameters between each iterative inhibiting of transmission; comparing the one or more wireless network performance parameters of a first iteration to one or more wireless network performance parameters of a subsequent iteration; and resuming transmission of a previously inhibited AP in response to the comparison (Claim 15).
Regarding to claim 19: Wang discloses a non-transitory computer readable storage medium comprising instructions that when executed configure hardware processing circuitry to perform operations comprising: for each of a plurality of access points (APs) in a wireless network, in response to determining that one or more signal strength measurements between the AP and one or more other APs of the plurality of APs satisfies a signal strength threshold, identifying, by a processor, each of the one or more other APs as a strong neighbor AP; and inhibiting transmission, by the processor, by at least one AP of the plurality of APs having more than a threshold number of strong neighbor APs (Claim 17).
Regarding to claim 20: Wang discloses a non-transitory computer readable storage medium,  the operations further comprising: inhibiting transmission by a second AP of the plurality of APs having more than the threshold number of strong neighbor APs after inhibiting transmission by the first AP of the plurality of APs (Claim 18).


Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


13.	Claims 1-8, 10-17 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Babiarz et al. (hereinafter referred as Babiarz) U.S. Patent Application No. 9, 197, 528 B2 A1, in view of Nandagopalan et al. (hereinafter referred as Nandagopalan) U.S. Patent Application No. 8, 681, 810 B2.
Regarding to claims 1 & 10: Babiarz discloses a method/a system comprising:  
for each of a plurality of access points (APs) in a wireless network, in response to determining that one or more signal strength measurements between the AP and one or more other APs of the plurality of APs satisfies a signal strength threshold, identifying each of the one or more other APs as a strong neighbor AP (See Para. 0127-0130; The Over-the-air Measurement Block 1480 receives inputs from the upstream and downstream Packet Classifiers 1420 and 1450 respectively and uses this information to calculate the over-the-air utilizations.  It uses this information together with the predetermined configured thresholds (for example LD1, LD2, MaxTU, Upstream/Downstream ratio) to calculate the Data Class utilization allocations which are sent to the upstream and downstream Traffic 
Shapers, LD1 and LD2 being two load distribution thresholds.  The Over-the-air Measurement Block 1480 also sends the Utilization calculations to the Load Distribution Block).
Babiarz does not explicitly discloses inhibiting transmission by at least one AP of the plurality of APs having more than a threshold number of strong neighbor APs.
However, Nandagopalan from the same field of endeavor discloses inhibiting transmission by at least one AP of the plurality of APs having more than a threshold number of strong neighbor AP (See Para. 0030; In the PCS scheme, access points defer transmissions if the energy in the medium is above a certain predetermined threshold.  Using the VCS mechanism, signal or frame exchanges such as Request to Send (RTS) and Clear to Send (CTS) inform all the neighboring nodes to prevent transmission).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include inhibiting transmission by at least one AP of the plurality of APs having more than a threshold number of strong neighbor APs as taught by Nandagopalan in the system of Babiarz to eliminate interference, loss of data and increase system performance (See Nandagopalan; Para. 0007; lines 3-5).
Regarding to claims 2 & 11: The combination of Babiarz and  Nandagopalan discloses a method/a system.
Furthermore,  Babiarz discloses a method/a system, wherein the processor is a processor of an automated network management system communicatively coupled to receive service related information from and send configuration information to the plurality of APs in the wireless network (See Para. 0040 & 0127-0130).
Regarding to claims 3 & 12: The combination of Babiarz and  Nandagopalan discloses a method/a system.
Furthermore,  Babiarz discloses a method/a system, wherein determining that one or more signal strength measurements between the AP and one or more other APs of the plurality of APs satisfies a signal strength threshold comprises: determining measured signal strengths in both directions between the AP and the one or more other APs of the plurality of APs satisfy the signal strength threshold (See Para. 0040 & 0127-0130).
Regarding to claims 4 & 13: Wang discloses a method, wherein the at least one AP of the plurality of APs is a first AP, the method further comprising: inhibiting transmission, by the processor, by a second AP of the plurality of APs having more than the threshold number of strong neighbor APs after inhibiting transmission by the first AP of the plurality of APs (See Para. 0040).
Regarding to claims 5 & 14: Wang discloses a method, wherein inhibiting transmission by the at least one AP of the plurality of APs comprises shutting down a transmitter of the at least one AP of the plurality of APs (See Para. 0040 & 0127-0130).
Regarding to claims 6 & 15: Wang discloses a method, wherein inhibiting transmission by the at least one AP of the plurality of APs comprises adjusting a transmission power of the at least one AP of the plurality of APs (See Para. 0041-0042; adjusting values to select roam candidate base station).
Regarding to claims 7 & 16: Wang discloses a method, further comprising: adjusting a power level of at least one remaining AP of the plurality APs after inhibiting transmission by the at least one AP of the plurality of APs having more than a threshold number of strong neighbor APs (See Para. 0040-0042 & 0063; stop being active). 
Regarding to claims 8 & 17: Wang discloses a method, further comprising iteratively inhibiting transmission by one or more APs having more than the threshold number of strong neighbor APs until no AP of the plurality of APs has more than the threshold number of strong neighbor APs (See Para. 0040-0042 & 0063; stop being active). 
Babiarz does not explicitly discloses resuming transmission of a previously inhibited AP in response to the comparison.
However, Nandagopalan from the same field of endeavor discloses resuming transmission of a previously inhibited AP in response to the comparison (See Para. 0030; In the PCS scheme, access points defer transmissions if the energy in the medium is above a certain predetermined threshold.  Using the VCS mechanism, signal or frame exchanges such as Request to Send (RTS) and Clear to Send (CTS) inform all the neighboring nodes to prevent transmission).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include resuming transmission of a previously inhibited AP in response to the comparison as taught by Nandagopalan in the system of Babiarz to eliminate interference, loss of data and increase system performance (See Nandagopalan; Para. 0007; lines 3-5).
Regarding to claim 19: Wang discloses a non-transitory computer readable storage medium (See FIG. 10 & Para. 0070; STA has a Memory 1016) comprising instructions that when executed configure hardware processing circuitry (See FIG. 10 & Para. 0070; STA has MAC Processor 1014) to perform operations comprising:
 for each of a plurality of access points (APs) in a wireless network, in response to determining that one or more signal strength measurements between the AP and one or more other APs of the plurality of APs satisfies a signal strength threshold, identifying, by a processor, each of the one or more other APs as a strong neighbor AP (See Para. 0127-0130; The Over-the-air Measurement Block 1480 receives inputs from the upstream and downstream Packet Classifiers 1420 and 1450 respectively and uses this information to calculate the over-the-air utilizations.  It uses this information together with the predetermined configured thresholds (for example LD1, LD2, MaxTU, Upstream/Downstream ratio) to calculate the Data Class utilization allocations which are sent to the upstream and downstream Traffic Shapers, LD1 and LD2 being two load distribution thresholds.  The Over-the-air Measurement Block 1480 also sends the Utilization calculations to the Load Distribution Block).
Babiarz does not explicitly discloses inhibiting transmission, by the processor, by at least one AP of the plurality of APs having more than a threshold number of strong neighbor APs.
However, Nandagopalan from the same field of endeavor discloses inhibiting transmission, by the processor, by at least one AP of the plurality of APs having more than a threshold number of strong neighbor APs (See Para. 0030; In the PCS scheme, access points defer transmissions if the energy in the medium is above a certain predetermined threshold.  Using the VCS mechanism, signal or frame exchanges such as Request to Send (RTS) and Clear to Send (CTS) inform all the neighboring nodes to prevent transmission).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include inhibiting transmission, by the processor, by at least one AP of the plurality of APs having more than a threshold number of strong neighbor APs as taught by Nandagopalan in the system of Babiarz to eliminate interference, loss of data and increase system performance (See Nandagopalan; Para. 0007; lines 3-5).
Regarding to claim 20: Wang discloses a non-transitory computer readable storage medium,  the operations further comprising: inhibiting transmission by a second AP of the plurality of APs having more than the threshold number of strong neighbor APs after inhibiting transmission by the first AP of the plurality of APs (See Para. 0030; In the PCS scheme, access points defer transmissions if the energy in the medium is above a certain predetermined threshold.  Using the VCS mechanism, signal or frame exchanges such as Request to Send (RTS) and Clear to Send (CTS) inform all the neighboring nodes to prevent transmission).

Allowable Subject Matter
14.	Claims 9 & 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the obviousness double patenting rejection.


Conclusion
15.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.

	A. 	Yao et al. 2011/0130149 A1 (Title: Load balancing techniques in wireless networks) (See Abstract, Para. 0012-0019, 0028 & 0059).
	B.	Belani et al. 2011/0099126 A1 (Title: Automated parking policy enforcement system) (See Para. 0210-0215 & 0265).
	C.	Won et al. 2010/0124204 A1 (Title: Method and apparatus for improving unbalance of service of cell edge in wireless local area network) (See FIG., Para. 0021 & claim 58).
	 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469